Name: Commission Regulation (EEC) No 1247/82 of 19 May 1982 re-establishing intervention buying in of beef in Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 143/27 COMMISSION REGULATION (EEC) No 1247/82 of 19 May 1982 re-establishing intervention buying in of beef in Denmark for this quality must recommence in accordance with Article 3 (2) of Regulation (EEC) No 898/81 (3), HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulation (EEC) No 528 /82 (2) ; Whereas the market price for 'Stude 1 ' in Denmark had returned to a level below the maximum buying price for this quality ; whereas intervention buying in Buying in by the intervention agency of Denmark, shall recommence on 24 May 1982 for the following quality ; in Denmark : 'Stude 1 . Article 2 This Regulation shall enter into force on 24 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 63, 6 . 3 . 1982, p . 14 . (3) OJ No L 90, 4. 4 . 1981 , p . 24.